UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6334


TELVON TAYLOR,

                 Petitioner - Appellant,

          v.

DALLAS B. JONES, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:16-cv-00438-WMN)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Telvon Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Telvon Taylor seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition.                              The order is

not   appealable        unless    a   circuit      justice        or    judge    issues     a

certificate      of    appealability.           See    28   U.S.C.       § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner        satisfies        this    standard    by

demonstrating         that     reasonable       jurists     would        find    that     the

district       court’s     assessment    of     the     constitutional          claims     is

debatable      or     wrong.     Slack     v.    McDaniel,        529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                    Accordingly, we deny

a   certificate       of     appealability      and    dismiss         the    appeal.      We

dispense       with    oral     argument      because       the        facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3